FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                               July 9, 2015
                        _________________________________
                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
MICAH JAMES BLACKFEATHER,

      Petitioner - Appellant,

v.                                                          No. 14-1395
                                                   (D.C. No. 1:14-CV-02211-LTB)
BOULDER COUNTY COMBINE                                        (D. Colo.)
COURTS; ERIKA BAASTEN, D.A.; THE
STATE OF COLORADO,

      Respondents - Appellees.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.
                  _________________________________

      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Petitioner Micah Blackfeather, a pro se detainee presently confined in the

Colorado Mental Health Institute in Pueblo, Colorado, pending state criminal

proceedings, seeks a certificate of appealablility to challenge the district court’s

dismissal of his habeas petition. Petitioner challenged his confinement by filing a

      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
pro se “motion/petition to be released from custody” on August 7, 2014. In his

motion, Petitioner set out numerous reasons why his confinement was unlawful,

including that he was confined to a mental institution based on fraudulent police

reports and tampered evidence.

      The magistrate judge noted several deficiencies with Petitioner’s filing and

ordered him to cure the designated deficiencies within thirty days, advising him that

otherwise the action would be dismissed without further notice. Specifically, the

magistrate judge ordered Petitioner to use court-approved forms to file an

Application for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 and to either

pay the filing fee for a habeas corpus action or file a properly supported Prisoner’s

Motion and Affidavit for Leave to Proceed Pursuant to 28 U.S.C. § 1915. Petitioner

failed to respond to this order, and the district court dismissed the action without

prejudice. Petitioner then filed a timely appeal.

      Petitioner makes no attempt to excuse his failure to comply with the magistrate

judge’s order to cure the deficiencies or explain why it was impossible to do so.

After reviewing the record on appeal, we conclude that reasonable jurists would not

debate whether the district court’s dismissal of Petitioner’s motion was correct.

      Accordingly, we DENY Petitioner’s request for a certificate of appealability




                                            2
and DISMISS the appeal. We GRANT Appellant’s motion to proceed in forma

pauperis on appeal.


                                      Entered for the Court


                                      Monroe G. McKay
                                      Circuit Judge




                                     3